Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
2.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

3.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
4.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a vehicle-to-vehicle communications unit configured to– corresponding to element 789 in Fig. 7”, “an external mode indicator configured to– corresponding to element 111 in Fig. 7” and “an computing unit is further configured to– corresponding to element 702 in Fig. 7” in claims 1, 2, 4, 6 and 9-12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

EXAMINER’S AMENDMENT
5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in the interview with Mr. Ryan Smith on 9 May 2022 to amend the claims as following:

In the claims:
1. (CURRENTLY AMENDED) An automated vehicle system for broadcasting a group mode status of automated vehicles travelling towards or within a roadway intersection, comprising: 
	a subject automated vehicle including: 
	a vehicle-to-vehicle communications unit configured to communicate with other automated vehicles within an area surrounding the subject automated vehicle and receive a mode status from each other automated vehicle, wherein the mode status reflects whether the other automated vehicle is operating in automated mode and or in non-automated mode; 
	at least one external vehicle sensor configured to generate data upon detecting vehicles or pedestrians within the defined area; 
	an external mode indicator configured to broadcast a visual signal; 
	a computing unit operatively connected to the vehicle-to-vehicle communications unit, the at least one external vehicle sensor and the external mode indicator, the computing unit including a non-transitory computer-readable medium having program instructions, executable by processing circuitry, to cause the processing circuitry to: 
	define the area by a radius which is centered on the subject automated vehicle;
	determine whether there are any pedestrians near the roadway intersection;
	when there are pedestrians near the roadway intersection, calculate the group mode status; 
	generate a visual signal representing the group mode status; and 
	actuate the external mode indicator to broadcast the visual signal;
	wherein the processing circuitry is further configured to: 
	identify all automated and non-automated vehicles in the area from the data;
	calculate a first total number of the automated and non-automated vehicles in the area, the first total number including the subject automated vehicle; 
	calculate a second number of automated vehicles operating in automated mode in the area from the mode statuses; 
	divide the second number by the first total number and multiply by 100 to calculate a percentage of automated vehicles operating in automated mode in the area; and 
	wherein the computing unit is further configured to broadcast the group mode status as the percentage on the external mode indicator.

	3. (Canceled)

	4. (CURRENTLY AMENDED) The automated vehicle system of claim 1, wherein the computing unit is further configured to actuate the external mode indicator to: broadcast the visual signal in a first color when the percentage is 100%; and broadcast the visual signal in a second color when the percentage is less than 100%.

	5. (CURRENTLY AMENDED) The automated vehicle system of claim 4, wherein the processing circuitry is further configured to generate visual signal patterns to actuate the external mode indicator to: flash the first color at a first frequency in a first intensity pattern when the percentage is 100%; 5flash the second color at a second frequency and in a second intensity pattern when the percentage is less than 100% and greater than or equal to 75%; flash the second color the second frequency and in a third intensity pattern when the percentage is less than 75% and greater than or equal to 50%; flash the second color at the second frequency and in a fourth intensity pattern when the 10percentage is less than 50% and greater than or equal to 25%; and flash the second color at the second frequency and in a fifth intensity pattern when the percentage is less than 25% and greater than or equal to zero.

6. (CURRENTLY AMENDED) The automated vehicle system of claim 1, wherein: the external mode indicator is a display screen located on the roof of the subject automated vehicle, wherein the display screen is configured to display at least one of text and numbers and the computing unit is configured to display the percentage as one of text and numbers; or the external mode indicator is a light bar located on the roof of the subject automated vehicle, wherein the light bar comprises a series of light segments and the computing unit is configured to display a magnitude of the percentage by lighting a related percentage of the light segments.

8. (CURRENTLY AMENDED) The automated vehicle system of claim 1, wherein the processing circuitry is further configured to: identify all automated and non-automated vehicles in the area from the data; calculate the first total number of automated and non-automated vehicles in the area, the first total number including the subject automated vehicle; calculate the second number of automated vehicles operating in automated mode in the area from the mode statuses; subtract the second number from the first total number to generate a third number representing the number of non-automated vehicles and automated vehicles operating in non-automated mode within the area; and broadcast the group mode status on the external mode indicator as a ratio of the second number to the third number.

13 . (CURRENTLY AMENDED) A method for broadcasting a visual signal representing a group mode status of automated vehicles travelling towards or within a roadway intersection, comprising: 
	defining, with processing circuitry, an area around a subject automated vehicle by a radius which is centered on the subject automated vehicle; 
	detecting, with external sensors of the subject automated vehicle, any pedestrians and vehicles within the area; 
	determining, with the processing circuitry, a first total number of vehicles in the area; 
	receiving a mode status from each other automated vehicle in the area, wherein the mode status reflects whether the other automated vehicle is operating in automated mode or in non-automated mode; 
	determining, with the processing circuitry, whether there are any pedestrians or non-automated vehicles near the roadway intersection; 
	when there are pedestrians or non-automated vehicles near the roadway intersection: 
	calculating the group mode status; 
	generating a visual signal representing the group mode status; 
	actuating, with computing circuitry, an external mode indicator to broadcast the visual signal; 
	when there are no pedestrians or non-automated vehicles near the roadway intersection, suppressing the broadcast of the visual signal;
	calculating the group mode status including: 
	identifying a second number of automated vehicles operating in automated mode in the area from the mode statuses; 
	dividing the second number by the first total number and multiplying by 100 to calculate a percentage of automated vehicles operating in automated mode in the area; and 
	broadcasting, on the external mode indicator, the group mode status as the percentage.

14 . (Canceled)

15 . (CURRENTLY AMENDED) The method of claim 13, further comprising; generating, by the processing circuitry, visual signal patterns representing the percentage; actuating the external mode indicator to: flash the first color at a first frequency in a first intensity pattern when the percentage is 100%; flash the second color at a second frequency and in a second intensity pattern when the percentage is less than 100% and greater than or equal to 75%; flash the second color at the second at a third frequency and in a third intensity pattern when the percentage is less than 75% and greater than or equal to 50%; flash the second color at the second frequency and in a fourth intensity pattern when the percentage is less than 50% and greater than or equal to 25%; and flash the second color at the second frequency and in a fifth intensity pattern when the percentage is less than 25% and greater than or equal to zero.

16. (CURRENTLY AMENDED) The method of claim 13, further comprising: calculating the second number of automated vehicles operating in automated mode in the area from the mode statuses; subtracting the second number from the first total number to generate a third number representing the number of non-automated vehicles and automated vehicles operating in non-automated mode within the area; and broadcasting the group mode status on the external mode indicator as a ratio of the second number to the third number.

18 . (CURRENTLY AMENDED) A non-transitory computer readable medium having instructions stored therein that, when executed by one or more processors, cause the one or more processors to perform a method for broadcasting a visual signal representing a group mode status of automated vehicles travelling towards or within a roadway intersection, comprising: 
	defining, with processing circuitry, an area around a subject automated vehicle by a radius which is centered on the subject automated vehicle; 
	detecting, with external sensors of the subject automated vehicle, any pedestrians and vehicles within the area; 
	determining, with the processing circuitry, a first total number of vehicles in the area; 
	receiving a mode status from each other automated vehicle in the area, 
wherein the mode status reflects whether the other automated vehicle is operating in automated mode or in non-automated mode; 
	determining, with the processing circuitry, whether there are any pedestrians or non-automated vehicles near the roadway intersection; 
	when there are pedestrians or non-automated vehicles near the roadway intersection: 
	calculating the group mode status; 
	generating a visual signal representing the group mode status; 
	actuating, with computing circuitry, an external mode indicator to broadcast the visual signal; 
	when there are no pedestrians or non-automated vehicles near the roadway intersection, suppressing the broadcast of the visual signal;
	calculating the group mode status by one of: 
	identifying a second number of automated vehicles operating in automated mode in the area from the mode statuses; 
	dividing the second number by the first total number and multiplying by 100 to calculate a percentage of automated vehicles operating in automated mode in the area;
	subtracting the second number from the first total number to generate a third number representing the number of non-automated vehicles and automated vehicles operating in non-automated mode within the area; 
	generating a ratio of second number to the third number; 
	broadcasting, on the external mode indicator, the group mode status as one of the percentage and the ratio.

19 . (Canceled)

Reasons for Allowance
6.	Claims 1-2, 4-13, 15-18 and 20 are allowed.

7.	The following is an examiner’s statement of reasons for allowance:
	The claims are allowed because the cited prior art does not teach or suggest, either alone or in combination in claim 1: “wherein the processing circuitry is further configured to:  identify all automated and non-automated vehicles in the area from the data; calculate a first total number of the automated and non-automated vehicles in the area, the first total number including the subject automated vehicle;  calculate a second number of automated vehicles operating in automated mode in the area from the mode statuses;  divide the second number by the first total number and multiply by 100 to calculate a percentage of automated vehicles operating in automated mode in the area; and wherein the computing unit is further configured to broadcast the group mode status as the percentage on the external mode indicator.” in combination with the remaining of the claimed limitations.
	In claim 13: “calculating the group mode status including:  identifying a second number of automated vehicles operating in automated mode in the area from the mode statuses;  dividing the second number by the first total number and multiplying by 100 to calculate a percentage of automated vehicles operating in automated mode in the area; and  broadcasting, on the external mode indicator, the group mode status as the percentage.” in combination with the remaining of the claimed limitations.
	In claim 18: “calculating the group mode status by one of:  identifying a second number of automated vehicles operating in automated mode in the area from the mode statuses; dividing the second number by the first total number and multiplying by 100 to calculate a percentage of automated vehicles operating in automated mode in the area; subtracting the second number from the first total number to generate a third number representing the number of non-automated vehicles and automated vehicles operating in non-automated mode within the area;  generating a ratio of second number to the third number; broadcasting, on the external mode indicator, the group mode status as one of the percentage and the ratio.” in combination with the remaining of the claimed limitations.
Considering the claims, the best prior art found during examination is Gordon et al. (US Pat. No. 9,513,632) which teaches driving mode indicator (indicating whether vehicle 208 is operating in autonomous or manual mode) that is broadcast from vehicle 208 is an electronic signal (i.e., an electronic message sent to a smart phone being carried by pedestrian 212), a visual signal (e.g., flashing lights, certain colored lights, etc. on vehicle 208), a sound (e.g., a certain sound, melody, etc. being broadcast from a speaker or horn on vehicle 208), etc. Thus, pedestrian 212 is alerted to the fact that the vehicle 208 is operating in autonomous mode (and thus is assumed to recognize the presence and/or movement of pedestrian 212) or is being operated in manual mode (and thus pedestrian 212 needs to ensure that the driver of vehicle 208 sees pedestrian 212 by making eye contact, etc.) according to the driving mode indicator being broadcast from the vehicle 208 (Col 8, lines 41-56); and GUI 501 is depicted on a display 509 (analogous to display 109 shown in FIG. 1) that is within a cabin of a vehicle 504 (analogous to vehicle 204 shown in FIG. 2), on a smart phone or other computing device carried by the occupant of the vehicle 504, etc. Also displayed on GUI 501 is a representation of vehicle 502 (analogous to vehicle 202 shown in FIG. 2) following closely behind vehicle 504 while traveling along the depicted roadway 506. The GUI 501 depicts vehicle 502 as operating in autonomous mode, and shows vehicle 504 is operating in manual mode. Thus, the occupants of vehicle 504 and/or the SDV on-board computer 301 (or similar logic) within vehicle 504 are reassured by the fact that the “tailgating” vehicle 502 is operating in autonomous mode (according to the driving mode indicator that is sent from the vehicle 502 to vehicle 504), and thus there is no need to take evasive actions (e.g., speeding up vehicle 504 in order to distance vehicle 504 from vehicle 502) or otherwise be concerned or take corrective actions (Col 11, lines 33-51).
The other best prior art found during examination is Geller et al. (US 2017/0088038) which teaches notifying a third party or a third party device (e.g., a mobile phone or a second vehicle) as to whether a first vehicle is operating in an autonomous mode or a semi-autonomous mode. The method includes receiving, at a first electronic control unit, notification information including whether the first vehicle is operating in the autonomous mode or the semi-autonomous mode and a description of or details about the first vehicle and transmitting from a transmitter of the first vehicle to a receiver of the third party device, the notification information. The method also includes displaying, using a display screen of the third party device, the notification information including whether the first vehicle is operating in the autonomous mode or the semi-autonomous mode and the description of or the details about the first vehicle [0020], display screen 265 that displays the notification information 110 providing the details of the autonomous or semi-autonomous vehicle 101 to allow the driver of the other vehicle 102 to locate the autonomous or semi-autonomous vehicle 101. The transceiver 255 receives the notification information 110 from the transceiver 235. The ECU 260 provides the notification information 110 to the display screen 265 for display. The display screen 265 allows the driver of the other vehicle 102 to view the notification information 110 and determine the location of the autonomous or semi-autonomous vehicle 101. The transceiver 255 may also determine the direction of the notification information 110 (e.g., the signal) and provide this direction information (e.g., front-left location) to the ECU 260 for display on the display screen 265 [0030], method for notifying a third party or a third party device (e.g., a mobile phone or a second vehicle) as to whether a first vehicle is operating in an autonomous mode or a semi-autonomous mode. The method includes receiving, at a first electronic control unit, notification information including whether the first vehicle is operating in the autonomous mode or the semi-autonomous mode and a description of or details about the first vehicle and transmitting from a transmitter of the first vehicle to a receiver of the third party device, the notification information. The method also includes displaying, using a display screen of the third party device, the notification information including whether the first vehicle is operating in the autonomous mode or the semi-autonomous mode and the description of or the details about the first vehicle [Abstract].
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED BARAKAT whose telephone number is (571)270-3696.  The examiner can normally be reached on 9:00am-5:00PM.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMED BARAKAT/
Primary Examiner, Art Unit 2689